           Case 2:20-cv-02028-MCE-CKD Document 10 Filed 04/01/21 Page 1 of 2


 1   DAVID A. HUBBERT
     Acting Assistant Attorney General
 2
     BORIS KUKSO
 3   M. BLAIR HLINKA
     Trial Attorney, Tax Division
 4   U.S. Department of Justice
     P.O. Box 683
 5   Washington, D.C. 20044
     202-353-1857 (Kukso)
 6   202-307-6483 (Hlinka)
     202-307-0054 (f)
 7   Boris.Kukso@usdoj.gov
     M.Blair.Hlinka@usdoj.gov
 8   Attorneys for United States
 9
                                     UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11

12
      TAHOE FOREST HEALTH DISTRICT,                      No. 2:20-cv-02028-MCE-CKD
13
                        Plaintiff,                       STIPULATION AND ORDER TO
14                                                       EXTEND TIME FOR THE UNITED
             v.                                          STATES TO RESPOND TO PLAINTIFF’S
15                                                       COMPLAINT (SECOND REQUEST)
      UNITED STATES OF AMERICA,
16
                        Defendant.
17

18

19          Pursuant to L.R. 144, Plaintiff, TAHOE FOREST HEALTH DISTRICT (“TFHD”), and

20   Defendant, UNITED STATES OF AMERICA (“United States”), by and through their
21   undersigned counsel, hereby stipulate as follows:
22
            Plaintiff filed its Complaint with the Court on October 9, 2020 and served the United
23
     States of America on November 20, 2020. On January 22, 2020 the Court approved the parties’
24
     stipulation that Plaintiff may file an amended complaint and the United States would have sixty
25

26   (60) days from the date of filing the amended complaint to answer or otherwise respond. ECF

27   No. 6. On January 25, 2021, Plaintiff filed the First Amended Complaint. ECF No. 7. The

28
                                                         1
           Case 2:20-cv-02028-MCE-CKD Document 10 Filed 04/01/21 Page 2 of 2


 1   current deadline to respond is March 26, 2021.
 2          The parties stipulate and request that the United States shall have additional sixty (60)
 3
     days, until May 25, 2021, to answer or otherwise respond to the First Amended Complaint. The
 4
     parties are engaged in discussions to resolve some or all the issues and will use the additional
 5
     time to do so. This is the second extension of time requested, and the total period of extensions
 6

 7   already obtained by the parties is 60 days.

 8   Dated: March 26, 2021.

 9                                                      DAVID A. HUBBERT
                                                        Acting Assistant Attorney General
10
       /s/William Weissman
      WILLIAM HAYS WEISSMAN                             /s/ Boris Kukso
11                                                      BORIS KUKSO
      LITTLER MENDELSON, P.C.
                                                        M. BLAIR HLINKA
12    Treat Towers                                      Trial Attorney, Tax Division
      1255 Treat Boulevard                              U.S. Department of Justice
13    Suite 600                                         P.O. Box 683
      Walnut Creek, CA 94597                            Washington, D.C. 20044
14                                                      202-353-1857 (Kukso)
      925-932-2468 (v)
      925-946-9809 (f)                                  202-307-6483 (Hlinka)
15                                                      202-307-0054 (f)
      wweissman@littler.com
                                                        Boris.Kukso@usdoj.gov
16                                                      M.Blair.Hlinka@usdoj.gov
17                                                      Attorneys for United States

18

19          IT IS SO ORDERED.

20   Dated: March 31, 2021
21

22

23

24

25

26

27

28
                                                       2
